DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 have been rejected.
Response to Arguments
103
Applicant adduces evidence only from the parent application (14/512,493) rather than holistically comparing and contrasting the instance specification with the parent specification. Therefore, Applicant fails to shift the onus back to the Examiner. MPEP 2163(II)(A) (citing Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007)). Rejection maintain. Additionally, as discussed in the interview, the Examiner entered into the record markups of the difference of which Applicant fails to comment on in Applicant interview summary or in the instant remarks. As noted in the interview summary application has not and continues to not have performed a “precise analysis” on the instance Spec. (Applicant Initiated Interview Summary at (iv), Question three (3).) 
With respect to the substance of the 103 rejection, the Examiner notes for the record that the combination goes unchallenged and the mapping for each of the references goes unchallenged. Arguments not made are waived. Any evidence not adduced and argued for the record is governed by doctrine of forfeiture given the finality of the instant O.A. With respect to the newly added language of the amended claims of 3, 8, 13, 15, and 18, Applicant does not note any newly claimed subject matter. (Remarks (01/29/2021 at 9.) As such, Applicant’s Remarks (01/29/2021) focus solely on the issue of priority which a matter of law.
Examiner considered Applicant’s account on interview summary, entered 01/29/2021. No other 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) for the Provisional and 120 for the Non-Provisional as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Provisional Application No. 61/890,419 and Non-Provisional 14/512,493, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 1 recites: “receiving…access a function of an interactive computing environment of the hosting computing system […] transmitting…the mobile device is authorized to access the function of the interactive computing environment….”
Claim 7 recites: “determining that the request to access the function….”
Specifications for Provisional Application No. 61/890,419 and Non-Provisional 14/512,493 are silent on the language “interactive computing environment” and “functions” with said computing environment. Therefore adequate written description is not supported as this is new matter.
Additionally, the prima facie case is a procedural device that shifts the onus on to applicants to Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007)).
Therefore, as the instance application is not entitled to the priority date of the provisional (2013-10-14) and the nonprovisional (2014-10-13) for failing to meet the requirements set forth in 112(a), except best mode.
Accordingly, claims 1-21 are not entitled to the benefit of the prior applications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Burrell et al. (US20150106270A1) (“Burrell”) in view of Barton et al. (US20140109175A1) (“Barton”) in view of Downing et al. (US20140122226A1) (“Downing”).
With respect to claims 1 and 12 Burrell teaches:
receiving, by an identification-and-authentication ("IA") server system (Fig. 1 Item 110) (Mobile Commerce Facilitation System) and via a first network connection (0042) to one or more of a mobile device and a host computing system (Fig. 3 Item 302, Fig. 6 Item 602; 
obtaining, by the IA server system (Mobile Commerce Facilitation System) and from the communication, i) a network identifier (data network identifier) associated with the mobile device (Fig. 3 Item 302; 0054) and ii) first identification information (Fig. 2 Item 208 in 110 of Mobile Commerce Facilitation System; 0076 “identification information including”) associated with a user of the mobile device (0014-0015);
establishing, by the IA server system (Mobile Commerce Facilitation System), a second network connection to a telecommunication computing system (0054);
providing, by the IA server system, the network identifier to the telecommunication computing system (Fig. 2 Item 122; 0054) (Telecommunication System) via the second network connection (0054);
obtaining, by the IA server system (Mobile Commerce Facilitation System) and from the telecommunication computing system (Telecommunication System, an account credential (Fig. 1 Item 126; 0043, 0054) (credential data) associated with the network identifier of the mobile device (0054);
retrieving, by the IA server system (Mobile Commerce Facilitation System), a responsive set of identification information (Fig. 3 Item 306; 0055) from a data source (Fig. 1 Item 112 Data Source(s)) of the IA server system (Fig. 1 Item 112; 0055) having second identification information associated with the user (0055 “identification information from the credit file”), wherein the second identification information is matched to the account credential (0055);
authenticating, by the IA server system and on behalf of the host computing system, the user of the mobile device (0025, 0040)…
transmitting, from the IA server system to the host computing system (Provider System), an approval message (Fig. 4 Item 408; 0065) that is generated based on authenticating the user 
transmitting the responsive set of identification information (Fig. 6 Item 606; 0077) (identification information), wherein transmitting the responsive set of identification information (Fig. 6 Item 606; 0077) causes the mobile device to populate fields of a graphical interface on the mobile device (Fig. 6 Item 608; 0078) based on the responsive set of identification information (Fig. 6 Item 606; 0077).
Burrell does not teach:
[receiving a sign on] request to access a function of an interactive computing environment  of the host computing system;
comparing the first identification information to one or more data elements obtained from the data source ;
[transmitting an acknowledgment] that indicates that the mobile device is authorized to access  the function of the interactive computing environment; and
Barton teaches:
[receiving a sign on] request (Fig. 5 Item 554, Fig. 9 Item 901; 0077, 0118) to access a function (0079) of an interactive computing environment (0071, 0077 “grant the user access”) of the host computing system (Enterprise Resource Sets A, B, C) (Fig. 5 Items 504; 0077, 0079);
[transmitting an acknowledgment] that indicates that the mobile device is authorized to access (0079, 0136) the function of the interactive computing environment; and (Enterprise Resource Sets A, B, C) (Fig. 5 Items 504; 0077, 0079)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify identification and authentication teachings of Burrell (0025) with the enterprise 

Neither Burrell nor Barton teach:
comparing the first identification information to one or more data elements obtained from the data source;
Downing:
comparing the first identification information to one or more data elements obtained from the data source (0023);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Burrell-Barton with the authentication teachings which uses a database of Downing (0023 “user is authenticate by comparing”) in order to increase security. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

With respect to claim 2 Burrell teaches:
wherein the network identifier (Fig. 3 Item 302; 0054) comprises the first identification information (0054).

With respect to claims 3 and 13 Burrell teaches:
wherein obtaining the account credential associated with the network identifier comprises (Fig. 1 Item 126; 0043, 0054):
establishing a secure data connection (secure data connection) with the telecommunication 
transmitting a request for the account credential to the telecommunication computing system (0054), wherein the request for the account credential comprises the network identifier (network identifier); and (0054)
receiving the account credential from the telecommunication computing system (0054).

With respect to claims 4 and 14 Burrell teaches:
receiving a credit verification request from the host computing system (Provider System); and (Fig. 4 Item 402; 0060)
performing, based on the account credential (credential) (0062) and the one or more data elements obtained from the data source (Fig. 1 Items 112, 114; 0055, 0062), a credit verification (credit verification) operation (Fig. 4 Item 404; 0062) in response to receiving the credit verification request (Fig. 4 Item 402; 0060), wherein the approval message comprises a result of the credit verification operation (Fig. 4 Item 408; 0065).

With respect to claims 5 and 15 Burrell teaches:
further comprising, prior to receiving the network identifier (0061): 
receiving a credit verification request from the host computing system (Fig. 4 Item 402; 0060), wherein the credit verification request includes the first identification information; and (0060, 0061)
performing, based on the second identification information (credit file), a credit verification operation in response to receiving the credit verification request; and (Fig. 4 Item 404; 0062)
updating the second identification information (Fig. 4 Item 406; 0064) with at least some of the first identification information (0064).

With respect to claims 6 and 16 Burrell teaches:
wherein performing the credit verification request (Fig. 4 Item 404; 0062) comprises determining whether the request to access the function is indicative of fraudulent activity (Fig. 4 Item 404, Fig. 5 Item 502 in 404; 0062, 0068).

With respect to claims 7 and 17 Burrell teaches:
determining that [a transaction]…is indicative of the fraudulent activity; and (Fig. 1 Item 120; 0037, 0068)
transmitting, from the IA server system (Fig. 1 Item 110) (Mobile Commerce Facilitation System) to the host computing system (Fig. 1 Item 106) (Provider System), a warning (Fig. 5 Item 504; 0037, 0069) to terminate the request (0069).
Burrell does not teach:
[receiving a sign on] request to access the function 
Barton teaches:
[receiving a sign on] request to access the function (Fig. 9 Item 901; 0071, 0077 “grant the user access”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify identification and authentication teachings of Burrell (0025) with the enterprise resources which are authenticated to a user of Barton (0077-0079, 0118) in order to increase security when attempting to access enterprise resources. (Barton at 0118.)

With respect to claims 8 and 18 Burrell teaches:
wherein the first identification information (0076) comprises at least one of a name of the user, a social security number associated with the user, a geographic address associated with the user, or a credit card number associated with the user (0076-0077).

With respect to claims 9 and 19 Burrell teaches:
wherein the first network connection is a secure data connection (0076), and wherein the communication is provided via the secure data connection (0039).

With respect to claims 10 and 20 Burrell teaches:
determining whether the user is eligible for a product or service (Fig. 5 Item 506; 0070) based on the second identification information; and (Fig. 4 Item 404 “based on credit file”, Fig. 5 Item 502 in 404; 0062, 0069)
transmitting, via the first network connection (0039, 0042) and to the mobile device (Client System), information associated with the product or service (Fig. 8 Item 508; 0072).

With respect to claims 11 and 21 Burrell teaches:
wherein the product or service comprises a financial product or service from a third party lender (0057-0058).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US20090036111 Danford (accessing resources from a mobile device)
US20120150750A1 Law (purchasing with a mobile device using IDs)
US20120331532A1 Walters (accessing cloud resources and a private network)
US20180204234 Hermoni (discussing Virtual Network Functions (VNFs))

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685